Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 05, 2021

The Court of Appeals hereby passes the following order:

A21A0490. IN THE INTEREST OF T. B., A CHILD.

      The State petitioned to adjudicate T. B. delinquent, and T. B. sought to assert
the affirmative defenses of insanity and/or delusional compulsion. The juvenile court
found that these defenses were unavailable in juvenile court proceedings. T. B. sought
interlocutory review of the ruling, and we granted his application for interlocutory
appeal. See A20I0250, granted July 22, 2020.
      On appeal, T. B. argues that the trial court’s interpretation of the Juvenile Code
“contravene[s] the constitutionality of the Juvenile Code.” The Supreme Court “has
exclusive jurisdiction over all cases involving construction of the Constitution of the
State of Georgia and of the United States and all cases in which the constitutionality
of a law, ordinance, or constitutional provision has been called into question.” Atlanta
Independent School System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996)
(citing Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1)). Here, T. B. arguably
challenges the constitutionality of the Juvenile Code. Therefore, T. B.’s appeal is
hereby TRANSFERRED to the Supreme Court for disposition. See Saxton v. Coastal
Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996) (the Supreme
Court has the ultimate responsibility for determining appellate jurisdiction).
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/05/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.